Title: General Orders, 6 April 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Tuesday April 6th 1779.
Parole Mittenbergh—C. Signs Modon—Mexico.


At a General Court Martial of the line April 3rd 1779, Lieutt Colonel Harmar President—Captain Handy of the fifth Maryland regiment was tried for, “Refusing his tour of duty in not taking command of the Bound-Brook Picket.”
The Court having considered the evidence and the reasons offered by Captain Handy for his refusal to do the tour of duty he is charged with, are of opinion that his reasons are not sufficient to justify his refusal to do the duty he was ordered and that he is guilty of a breach of that part of the 5th Article, Section 2nd—of the Articles of War which respect a disobedience of orders; But as it appears to have proceeded from a dispute of rank existing in the regiment he belongs to, they consider his being arrested and tried by a General Court Martial to be a sufficient punishment for the charge exhibited against him.
The Commander in Chief approves the sentence—Captain Handy is released from his Arrest.
